In some way we overlooked the fact that appellant's special charge No. 1 was given by the learned trial judge. The refusal of said special charge was made the basis of our judgment of reversal. The testimony seems sufficient to support the judgment, and the court having given the special charge setting forth the affirmative defense of the appellant, the state's motion for rehearing is granted, the judgment of reversal set aside, and the judgment of the trial court is now affirmed.
Affirmed. *Page 328